Case 2:17-cr-00037-FB-PMW Document 559-23 Filed 04/24/19 Page 1 of 4




                     Exhibit 23
     Case 2:17-cr-00037-FB-PMW Document 559-23 Filed 04/24/19 Page 21273
                                                                     of 4


1                  IN THE UNITED STATES DISTRICT COURT

2                             DISTRICT OF UTAH

3                             CENTRAL DIVISION

4

5    UNITED STATES OF AMERICA,       )

6               Plaintiffs,          )

7    vs.                             )      Case No. 2:17-CR-37RJS

8    CLAUD R. KOERBER,               )

9               Defendant.           )

10   ____________________________)

11

12

13                BEFORE THE HONORABLE ROBERT J. SHELBY

14                -------------------------------------

15                             August 31, 2017

16                               Jury Trial

17

18

19

20

21

22

23

24

25
     Case 2:17-cr-00037-FB-PMW Document 559-23 Filed 04/24/19 Page 31425
                                                                     of 4


1    Q.   Is it fair to say -- is it fair to say that that would

2    be something that the outside C.P.A. firm -- would be more

3    in their purview then?

4               MR. MURRAY:    Objection.    Again, that calls for

5    speculation and is a hypothetical.

6               THE COURT:    Overruled.

7               THE WITNESS:    I would expect an outside firm to

8    review that and decide if my threshold was accurate or not.

9    BY MR. MUMFORD

10   Q.   You would provide them all of the information regarding

11   what your practice is, right?

12   A.   Correct.

13   Q.   And you would do that how?       How would that get

14   communicated to them?

15   A.   With the companies that I have worked for, quite often

16   an entire copy of the company's books would be furnished to

17   the C.P.A., and then they could review all of the assets at

18   will.   I should say all of the transactions at will.

19   Q.   As you sit here today, after all this time and after

20   all that has been said here, do you recall anything about

21   the conduct of Mr. Koerber and how he operated these

22   businesses as being dishonest or deceptive?

23   A.   I do not recall anything that I would say was

24   dishonest.   Deception to me can be defined in a lot of

25   different ways.
     Case 2:17-cr-00037-FB-PMW Document 559-23 Filed 04/24/19 Page 41426
                                                                     of 4


1    Q.   Okay.    Why are you hedging?

2    A.   I am hedging because, for example, and this is done by

3    many people in many circumstances, you tend to posture or

4    put yourself in a position to make yourself look perhaps

5    better than you really are or to draw a picture that

6    somebody may not otherwise see.

7    Q.   Is this going back to the 2007 time period where you

8    were concerned that -- when you left the company when you

9    were concerned that it would -- you were not sure whether

10   they would have money to cover the expenses that were

11   upcoming?

12   A.   It would have been back to that time, perhaps a little

13   bit before.

14   Q.   Okay.    Besides the posturing -- by the posturing what

15   is it that you are referring to there?

16   A.   Vehicles, lifestyle, the perception that people might

17   have.

18   Q.   Other than that, anything about what Mr. Koerber said

19   about his financial lifestyle that you would consider to be

20   deceptive?

21   A.   I can't point to any one thing.

22   Q.   Okay.    How often did you observe Mr. Koerber's

23   interactions with other employees?

24   A.   Daily.

25   Q.   With the public?
